 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                 EASTERN DISTRICT OF CALIFORNIA
 4

 5
      DVA Renal Healthcare, Inc.,                      No. 1:19-cv-00532-LJO-SKO
 6
                         Plaintiff and Counter-        ORDER GRANTING JOINT
 7                       defendant,                    STIPULATION TO EXTEND
                                                       DEADLINES FOR RESPONDING TO
 8             v.                                      DISCOVERY REQUESTS
 9    Central Valley Specialty Hospital, Inc.,         (Doc. 46)
10                       Defendant and
                         Counterclaimant.
11

12
              On November 25, 2019, Plaintiff DVA Renal Healthcare, Inc. (“DVA”) and
13
     Defendant Central Valley Specialty Hospital, Inc. (“Central Valley”) filed a Joint Stipulation
14
     to Extend Deadlines for Responding to Discovery Requests. (Doc. 46.) Having considered
15
     the parties’ Joint Stipulation to Extend Deadlines for Responding to Discovery Requests, and
16
     the Court being otherwise advised of the status of this action and having found good cause,
17
              IT IS SO ORDERED that the Joint Stipulation to Extend Deadlines for Responding
18
     to Discovery Requests is hereby approved as of the date of this order, and DVA shall have to
19
     and including January 15, 2020, to respond to Central Valley’s First Set of Discovery
20
     Requests.
21

22   IT IS SO ORDERED.
23

24
     Dated:      November 26, 2019                                 /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
     ORDER ON JOINT STIPULATION TO EXTEND              1
     DEADLINES FOR RESPONDING TO DISCOVERY
     REQUESTS
